Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 10, and 16 are objected to because of the following informalities: in line 8 of each claim, it is suggested to replace the limitation “a stage being” with --wherein each stage is-- to improve clarity for the claim term “stage” that is being described in lines 8-9.
Claim 1 is objected to because of the following informalities: in line 9, it is suggested to replace the limitation “valves” with --valves of the plurality of valves-- to improve clarity.
Claim 1 is objected to because of the following informalities: in line 11, it is suggested to replace the limitation “valve” with --valve of the plurality of valves-- to improve clarity.
Claim 1 is objected to because of the following informalities: in line 15, it is suggested to replace the limitation “valve” with --valve of the plurality of valves-- to improve clarity.
Claim 2 is objected to because of the following informalities: in line 5, it is suggested to replace the limitation “valve” with --valve of the plurality of valves-- to improve clarity.
Claim 7 is objected to because of the following informalities: in line 3, it is suggested to replace the article “a” with --the-- in the phrase “a second side chamber” to avoid a double inclusion issue.
Claim 8 is objected to because of the following informalities: in line 4, it is suggested to replace the limitation “valve” with --valve of the plurality of valves-- to improve clarity.
Claim 11 is objected to because of the following informalities: in line 2, it is suggested to replace the article “a” with --the-- in the phrase “a stage-by-stage basis” to avoid a double inclusion issue.
Claim 12 is objected to because of the following informalities: a claim should end with a punctuation period.
Claim 14 is objected to because of the following informalities: in line 4, it is suggested to replace the limitation “valve” with --valve of the plurality of valves-- to improve clarity.
Claim 19 is objected to because of the following informalities: in line 1, it is suggested to replace the limitation “valve” with --valve of the plurality of valves-- to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1 and similarly to independent claims 10 and 16, it is not clear what applicant is claiming with the limitation “a stage being a portion of the production tubing between two successively disposed valves” because stage “A” in Figure 1A does not meet/satisfy the claimed limitation. For examination purposes, it is assumed that the limitation should instead recite “wherein each stage is a portion of the production tubing (i) between either two successively disposed valves of the plurality of valves or, (ii) between the subterranean zone and one valve of the plurality of valves” (see specification [0035] for support).
Regarding claim 12, the claims appears to be missing additional limitation(s) at the end of the claim at line 7.
The corresponding depending claim(s) of the indefinite claim(s) that have been rejected under 35 USC 112(b) as described above is/are also considered to be indefinite since the corresponding depending claim(s) depend(s) from the indefinite claim(s).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Al-Gouhi U.S. Patent No. 10941639 in view of Marvel et al. US6435838.
Al-Gouhi discloses the method and wellbore tool system (Al-Gouhi; claims 1-20), the production tubing (Al-Gouhi; at least claim 1), the plurality of valves (Al-Gouhi; at least claim 1), the plurality of stages (Al-Gouhi; at least claim 1), determining the presence of hydrocarbons (Al-Gouhi; at least claim 1), gas injection valves (Al-Gouhi; at least claim 8), and a controller (Al-Gouhi; at least claim 8).
Al-Gouhi does not disclose the plurality of side chambers with sensors coupled to the side chambers.
Marvel teaches the plurality of side chambers (Marvel; Fig. 1 and 3; side fluid chambers 22) with a sensor coupled to a side chamber (Marvel; Fig. 3; magnetic sensing device 84 with corresponding magnet 80).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method and each stage as taught by Al-Gouhi to include a magnetic sensor with corresponding magnet as taught by Marvel to yield the plurality of side chambers with sensors coupled to the side chambers for the purpose of providing an additional and/or redundant means for detecting the fluid level for controlling the production and artificial lift operation in case the pressure sensing means of Al-Gouhi has any failure issues and to provide backup/redundancy for the pressure sensing means.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Gouhi US20190316451 in view of Marvel et al. US6435838.
Regarding independent claim 1, Al-Gouhi discloses, in Figures 1-3,
A method (Al-Gouhi; Fig. 1-3) comprising: in a production tubing (Al-Gouhi; production tubing 106) disposed in a wellbore (Al-Gouhi; wellbore 104) formed in a subterranean zone (Al-Gouhi; subterranean zone 102), the production tubing extending from a surface of the wellbore to a downhole location in the wellbore at which hydrocarbons entrapped in the subterranean zone enter the wellbore (Al-Gouhi; Fig. 1-3), a plurality of valves (Al-Gouhi; valves 116; [0034] one-way flow in the uphole direction) disposed in the production tubing at a respective plurality of tubing locations, each valve configured to permit one-way flow of hydrocarbons in an uphole direction (Al-Gouhi; valves 116; [0034] one-way flow in the uphole direction), wherein the plurality of valves divide the production tubing into a plurality of stages (Al-Gouhi; Fig. 1-3; [0035] stages), a stage being a portion of the production tubing between two successively disposed valves (Al-Gouhi; Fig. 1-3; [0035] stages): (a) determining a presence of hydrocarbons in a first stage (Al-Gouhi; Fig. 1-3; [0039] determine presence of hydrocarbons 108) terminating at a first valve (Al-Gouhi; Fig. 1A; the lower valve 116 of the two valves 116 that are shown); (b) in response to determining the presence of hydrocarbons in the first stage, injecting gas into the first stage causing the hydrocarbons in the first stage to flow uphole through the first valve into a second stage uphole of the first stage (Al-Gouhi; Fig. 2B-2C), the second stage terminating at a second valve (Al-Gouhi; Fig. 1A; the upper valve 116 of the two valves 116 that are shown); (c) determining that the second stage is filled with the hydrocarbons flowed uphole through the first valve from the first stage; and (d) in response to determining that the second stage is filled with the hydrocarbons, ceasing to inject the gas into the first stage (Al-Gouhi; Fig. 2D; [0031] “Each stage is equipped with valves, a gas lift electrical valve and a pressure sensor or pressure gauge.); wherein in the respective plurality of stages, a respective stage and the respective stage, and determining the presence of hydrocarbons in the first stage comprises detecting (Al-Gouhi; Fig. 1-3; [0031] “Each stage is equipped with valves, a gas lift electrical valve and a pressure sensor or pressure gauge.), a fluidic level of the hydrocarbons inside the first side chamber (Al-Gouhi; Fig. 1-3; [0031] “Each stage is equipped with valves, a gas lift electrical valve and a pressure sensor or pressure gauge.) or a fluidic level of the hydrocarbons inside the second side chamber, respectively (Al-Gouhi; Fig. 1-3; [0031] “Each stage is equipped with valves, a gas lift electrical valve and a pressure sensor or pressure gauge.).
Al-Gouhi does not disclose wherein a plurality of side chambers are disposed in the respective plurality of stages, each side chamber fluidically coupled to a respective stage and configured to receive hydrocarbons from the respective stage, each side chamber comprising one or more sensors coupled to the side chamber, and determining the presence of hydrocarbons in the first stage comprises detecting, by at least one of 1) a first sensor coupled to a first side chamber at the first stage or 2) a second sensor coupled to a second side chamber at the second stage, a fluidic level of the hydrocarbons inside the first side chamber or a fluidic level of the hydrocarbons inside the second side chamber, respectively.
Marvel teaches wherein a plurality of side chambers (Marvel; Fig. 1 and 3; side fluid chambers 22) are disposed in the respective plurality of stages, each side chamber fluidically coupled to a respective stage and configured to receive hydrocarbons from the respective stage (Marvel; Fig. 1 and 3), a side chamber comprising one or more sensors coupled to the side chamber (Marvel; Fig. 3; magnetic sensing device 84 with corresponding magnet 80), and determining the presence of hydrocarbons in the first stage comprises detecting, by at least one of 1) a first sensor coupled to a first side chamber at the first stage, a fluidic level (Marve; Fig. 1; fluid level 15) of the hydrocarbons inside the first side chamber (Marvel; Fig. 1 and 3).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method and each stage as taught by Al-Gouhi to include a magnetic sensor with corresponding magnet as taught by Marvel to yield wherein a plurality of side chambers are disposed in the respective plurality of stages, each side chamber fluidically coupled to a respective stage and configured to receive hydrocarbons from the respective stage, each side chamber comprising one or more sensors coupled to the side chamber, and determining the presence of hydrocarbons in the first stage comprises detecting, by at least one of 1) a first sensor coupled to a first side chamber at the first stage or 2) a second sensor coupled to a second side chamber at the second stage, a fluidic level of the hydrocarbons inside the first side chamber or a fluidic level of the hydrocarbons inside the second side chamber, respectively for the purpose of providing an additional and/or redundant means for detecting the fluid level for controlling the production and artificial lift operation in case the pressure sensing means of Al-Gouhi has any failure issues and to provide backup/redundancy for the pressure sensing means.

Regarding claim 2, modified Al-Gouhi teaches the invention substantially as claimed as described above, and The method of claim 1, further comprising: (e) in response to determining that the second stage is filled with the hydrocarbons, injecting gas into the second stage causing the hydrocarbons in the second stage to flow uphole through the second valve into a third stage uphole of the second stage, the third stage terminating at a third valve; (f) determining that the third stage is filled with the hydrocarbons flowed uphole through the second valve from the second stage; and (g) in response to determining that the third stage is filled with the hydrocarbons, ceasing to inject the gas into the second stage (Al-Gouhi; [0016] third stage and third valve).

Regarding claim 3, modified Al-Gouhi teaches the invention substantially as claimed as described above, and The method of claim 1, wherein the one or more sensors (Marvel; Fig. 3; magnetic sensing device 84 with corresponding magnet 80) comprise a first plurality of sensors coupled to the first side chamber that is fluidically coupled to the first stage, each sensor of the first plurality of sensors spaced along a length of the first side chamber, a first sensor of the first plurality of sensors configured to detect a first fluidic level of the hydrocarbons in the first side chamber, and a last sensor of the first plurality of sensors configured to detect a second fluidic level of the hydrocarbons in the first side chamber greater than the first fluidic level, and determining the presence of hydrocarbons in the first stage comprises detecting, by the last sensor, the second fluidic level of the hydrocarbons in the first side chamber (Al-Gouhi; Fig. 1-3; [0031] “Each stage is equipped with valves, a gas lift electrical valve and a pressure sensor or pressure gauge.).

Regarding claim 4, modified Al-Gouhi teaches the invention substantially as claimed as described above, and The method of claim 3, wherein determining a presence of hydrocarbons in the first stage comprises determining that the first stage is full with hydrocarbons (Al-Gouhi; Fig. 2B-2C), and determining that the first stage is full with hydrocarbons comprises detecting, by the last sensor, the second fluidic level of the hydrocarbons in the first side chamber (Marvel; Fig. 3; magnetic sensing device 84 with corresponding magnet 80).

Regarding claim 7, modified Al-Gouhi teaches the invention substantially as claimed as described above, and The method of claim 1, wherein injecting the gas into the first stage comprises injecting the gas for a first duration of time sufficient to flow the hydrocarbons in the first stage uphole through the first valve into the second stage and a second side chamber of the second stage (Al-Gouhi; Fig. 2B-2C).

Regarding claim 8, modified Al-Gouhi teaches the invention substantially as claimed as described above, and The method of claim 1, wherein determining that the second stage is filled with the hydrocarbons flowed uphole through the first valve from the first stage comprises determining a presence of hydrocarbons in a third stage uphole of the second stage and terminating at a third valve (Al-Gouhi; [0016] third stage and third valve).

Regarding claim 9, modified Al-Gouhi teaches the invention substantially as claimed as described above, and The method of claim 8, wherein a third side chamber is disposed in the third stage uphole of the second valve, and wherein determining the presence of hydrocarbons in the third stage comprises detecting, by at least one sensor of the one or more sensors and disposed at the third side chamber, a fluidic level inside the third side chamber caused by hydrocarbons flowed from the second stage through the second valve into the third stage (Al-Gouhi; [0016] third stage and third valve).

Regarding independent claim 10, modified Al-Gouhi teaches the invention substantially as claimed as described above in reference to independent claim 1, and
A wellbore tool assembly (Al-Gouhi; Fig. 1-3) comprising: 
a plurality of gas injection valves (Al-Gouhi; Fig. 1-3; [0031] “Each stage is equipped with valves, a gas lift electrical valve and a pressure sensor or pressure gauge.) coupled to the production tubing, each gas injection valve disposed in a respective stage (Al-Gouhi; Fig. 1-3); and a controller (Al-Gouhi; controller 126; [0037] “stage-by-stage basis”) coupled to the plurality of gas injection valves, the controller configured to transmit signals, based on fluidic levels detected by the one or more sensors, to the plurality of gas injection valves to lift hydrocarbons flowed into the wellbore at the downhole location to the surface on a stage-by-stage basis (Al-Gouhi; Fig. 1-3; [0037] “stage-by-stage basis”).

Regarding claim 11, modified Al-Gouhi teaches the invention substantially as claimed as described above, and The wellbore tool system of claim 10, wherein, to lift the hydrocarbons to the surface on a stage-by-stage basis, the controller is configured to perform operations comprising: (a) determining, based on fluid level information received from at least one of 1) a first sensor (Marvel; Fig. 3; magnetic sensing device 84 with corresponding magnet 80) of the one or more sensors residing at a first side chamber (Marvel; Fig. 1 and 3; side fluid chambers 22) of a first stage terminating at a first valve (Al-Gouhi; Fig. 1A; the lower valve 116 of the two valves 116 that are shown) of the plurality of valves or 2) a second sensor of the one or more sensors residing at a second side chamber of a second stage extending from the first valve of a second valve (Al-Gouhi; Fig. 1A; the upper valve 116 of the two valves 116 that are shown) of the plurality of valves, a presence of hydrocarbons in the first stage; (b) in response to determining the presence of hydrocarbons in the first stage, injecting gas into the first stage causing the hydrocarbons in the first stage to flow uphole through the first valve into the second stage uphole of the first stage (Al-Gouhi; Fig. 2B-2C), the second stage terminating at the second valve; (c) determining that the second stage is filled with the hydrocarbons flowed uphole through the first valve from the first stage; and (d) in response to determining the presence of hydrocarbons in the second stage, ceasing to inject gas into the first stage (Al-Gouhi; Fig. 2D; [0031] “Each stage is equipped with valves, a gas lift electrical valve and a pressure sensor or pressure gauge.).

Regarding claim 12, modified Al-Gouhi teaches the invention substantially as claimed as described above, and The wellbore tool system of claim 11, wherein determining the presence of hydrocarbons in the first stage comprises: receiving, by the controller and from the first sensor, fluidic information comprising a first fluidic level of the hydrocarbons in the first side chamber, the fluidic information detected by a last sensor (Al-Gouhi; Fig. 1-3; Al-Gouhi’s pressure sensor; [0031] “Each stage is equipped with valves, a gas lift electrical valve and a pressure sensor or pressure gauge.) of a group of sensors (the group of sensors including Al-Gouhi’s pressure sensor and Marvel’s magnetic sensing device) (Al-Gouhi; Fig. 1-3; [0031] “Each stage is equipped with valves, a gas lift electrical valve and a pressure sensor or pressure gauge.) (Marvel; Fig. 3; magnetic sensing device 84 with corresponding magnet 80) attached to the first side chamber; and receiving, by the controller and from the second sensor, fluidic information comprising second fluidic level of the hydrocarbons in the second side chamber; and (Al-Gouhi; Fig. 2B-2C).

Regarding claim 13, modified Al-Gouhi teaches the invention substantially as claimed as described above, and The wellbore tool system of claim 11, wherein injecting the gas into the first stage comprises injecting the gas for a first duration of time sufficient to flow the hydrocarbons in the first stage uphole through the first valve into the second stage and into the second side chamber (Al-Gouhi; Fig. 2B-2C).

Regarding claim 14, modified Al-Gouhi teaches the invention substantially as claimed as described above, and The wellbore tool system of claim 11, wherein determining that the second stage is filled with the hydrocarbons flowed uphole through the first valve from the first stage comprises determining a presence of hydrocarbons in a third stage uphole of the second stage and terminating at a third valve (Al-Gouhi; [0016] third stage and third valve).

Regarding claim 15, modified Al-Gouhi teaches the invention substantially as claimed as described above, and The wellbore tool system of claim 14, wherein a third side chamber is disposed in the third stage uphole of the second valve, and wherein determining the presence of hydrocarbons in the third stage comprises detecting, by a sensor (Marvel; Fig. 3; magnetic sensing device 84 with corresponding magnet 80) attached to the third side chamber, a fluidic level of hydrocarbons inside the third side chamber flowed from the second stage through the second valve into the third stage (Al-Gouhi; [0016] third stage and third valve).

Regarding independent claim 16, modified Al-Gouhi teaches the invention substantially as claimed as described above in reference to independent claims 1 and 10, and
A method (Al-Gouhi; Fig. 1-3) comprising:
injecting gas into the first stage, causing the hydrocarbons to flow into a second stage uphole of the first stage (Al-Gouhi; Fig. 2B-2C); ceasing to inject the gas into the first stage in response to determining that the hydrocarbons flowed to the second stage (Al-Gouhi; Fig. 2C-2D); and after ceasing to inject the gas into the first stage, injecting gas into the second stage (Al-Gouhi; Fig. 2D-2E) causing the hydrocarbons to flow into a third stage uphole of the second stage (Al-Gouhi; [0016] third stage and third valve).

Regarding claim 17, modified Al-Gouhi teaches the invention substantially as claimed as described above, and The method of claim 16, further comprising, before ceasing to inject gas into the first stage, determining, by at least one of 1) a second sensor (Marvel; Fig. 3; magnetic sensing device 84 with corresponding magnet 80) coupled to a second side chamber (Marvel; Fig. 1 and 3; side fluid chambers 22) coupled to the production tubing at a second stage of the plurality of stages or 2) a third sensor coupled to a third side chamber coupled to the production tubing at a third stage of the plurality of stages, a second fluidic level of the hydrocarbons in the second side chamber or a third fluidic level of the hydrocarbons in the third side chamber (Al-Gouhi; [0016] third stage and third valve).

Regarding claim 18, modified Al-Gouhi teaches the invention substantially as claimed as described above, and The method of claim 16, further comprising preventing a flow back of the hydrocarbons from the second stage to the first stage after ceasing to inject the gas into the first stage (Al-Gouhi; valves 116; [0034] one-way flow in the uphole direction).

Regarding claim 19, modified Al-Gouhi teaches the invention substantially as claimed as described above, and The method of claim 18, wherein a first valve (Al-Gouhi; Fig. 1A; the lower valve 116 of the two valves 116 that are shown) at which the first stage terminates prevents the flow back of the hydrocarbons from the second stage to the first stage.

Regarding claim 20, modified Al-Gouhi teaches the invention substantially as claimed as described above, and The method of claim 16, further comprising injecting gas into the plurality of stages on a stage-by-stage basis to flow the hydrocarbons to the surface of the wellbore (Al-Gouhi; controller 126; [0037] “stage-by-stage basis”).

Allowable Subject Matter
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gaudette US7793727 teaches, in alternative embodiment Figure 6, a liquid level sensor in the form of a float valve 60 with a float 62 in a chamber 34 to determine the level of water 26 and a controller 58.
Carlisle US1719589 teaches, in Figures 1-4, a valve housing “D” that is coupled to pipe “A”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	10/24/22